 



Exhibit 10.2
JOHNSON CONTROLS, INC.
RESTRICTED STOCK PLAN
Amended March 21, 2006
ARTICLE 1.
PURPOSE AND DURATION
          Section 1.1 Purpose. The Johnson Controls, Inc. Restricted Stock Plan
has two complementary purposes: (a) to promote the success of the Company by
providing incentives to the Company’s and subsidiary’s officers and other key
employees that will link their personal interests to the long-term financial
success of the Company and to growth in value; and (b) to permit the Company and
its subsidiaries to attract, motivate and retain experienced and knowledgeable
employees upon whose judgment, interest, and special efforts the successful
conduct of the Company’s operations is largely dependent.
          Section 1.2 Duration. The Plan will become effective on October 1,
2001. The Plan shall remain in effect, subject to the right of the Board to
terminate the Plan at any time pursuant to Article 11 herein, until all Shares
reserved for issuance under the Plan have been issued.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
          Section 2.1 Definitions. Wherever used in the Plan, the following
terms shall have the meanings set forth below and, when the meaning is intended,
the initial letter of the word is capitalized:
          (a) “Act” means the Securities Act of 1933, as interpreted by rules
and regulations issued pursuant thereto, all as amended and in effect from time
to time. Any reference to a specific provision of the Act shall be deemed to
include reference to any successor provision thereto.
          (b) “Award” means a grant of Restricted Shares or Restricted Share
Units.
          (c) “Beneficial Owner” (or derivatives thereof) shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
          (d) “Board” means the Board of Directors of the Company.
          (e) “Cause” means: (1) if the Participant is subject to an employment
agreement that contains a definition of “cause”, such definition, or
(2) otherwise, any of the following as determined by the Committee:
(a) violation of the provisions of any employment agreement, non-competition
agreement, confidentiality agreement, or similar agreement with the Company or
subsidiary, or the Company’s or subsidiary’s code of ethics, as then in effect,
(b) conduct rising to the level of gross negligence or willful misconduct in the
course of employment with the Company or subsidiary, (c) commission of an act of
dishonesty or disloyalty involving the Company or subsidiary, (d) violation of
any federal, state or local law in connection with the Participant’s employment,
or (e) breach of any fiduciary duty to the Company or a subsidiary.
          (f) “Change of Control” means the occurrence of any one of the
following:

  (i)   The acquisition, other than from the Company, by any Person of
Beneficial Ownership of 20% or more of either (A) the then outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Company

 



--------------------------------------------------------------------------------



 



      Voting Securities”); provided, however, that any acquisition by (x) the
Company or any of its subsidiaries, or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its subsidiaries or
(y) any corporation with respect to which, following such acquisition, more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then Beneficially Owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such acquisition in substantially the same
proportion as their ownership, immediately prior to such acquisition, of the
Outstanding Company Common Stock and Company Voting Securities, as the case may
be, shall not constitute a Change in Control of the Company.     (ii)  
Individuals who, as of May 24, 1989, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to May 24, 1989,
whose election or nomination for election by the Company’s shareholders was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act).     (iii)   Consummation of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all of the individuals and entities who were the respective
Beneficial Owners of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, Beneficially Own, directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and Company Voting Securities, as the case may
be.     (iv)   A complete liquidation or dissolution of the Company or sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, following such sale or disposition,
more than 60% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors is then Beneficially Owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Common
Stock and Company Voting Securities immediately prior to such sale or
disposition in substantially the same proportion as their ownership of the
Outstanding Company Common Stock and Company Voting Securities, as the case may
be, immediately prior to such sale or disposition.

 



--------------------------------------------------------------------------------



 



          (g) “Code” means the Internal Revenue Code of 1986, as interpreted by
rules and regulations issued pursuant thereto, all as amended and in effect from
time to time. Any reference to a specific provision of the Code shall be deemed
to include reference to any successor provision thereto.
          (h) “Committee” means the Compensation Committee of the Board, or such
other committee appointed by the Board to administer the Plan pursuant to
Article 3 herein.
          (i) “Company” means Johnson Controls, Inc., a Wisconsin corporation,
and any successor as provided in Article 13.
          (j) “Deferred Compensation Plan” means the Johnson Controls, Inc.
Executive Deferred Compensation Plan, as from time to time amended and in
effect.
          (k) “Eligible Employee” means a current management or highly
compensated employee of the Company or subsidiary.
          (l) “Exchange Act” means the Securities Exchange Act of 1934, as
interpreted by rules and regulations issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the
Exchange Act shall be deemed to include reference to any successor provision
thereto.
          (m) “Fair Market Value” means with respect to a Share, the closing
sales price on the New York Stock Exchange on the date in question (or the
immediately preceding trading day if the date in question is not a trading day),
and with respect to any other property, such value as is determined by the
Committee.
          (n) “Inimical Conduct” means any act or omission that is inimical to
the best interests of the Company or any subsidiary, as determined by the
Committee in its sole discretion, including but not limited to: (1) violation of
any employment, noncompete, confidentiality or other agreement in effect with
the Company or any subsidiary, (2) taking any steps or doing anything which
would damage or negatively reflect on the reputation of the Company or a
subsidiary, or (3) failure to comply with applicable laws relating to trade
secrets, confidential information or unfair competition.
          (o) “Participant” means an Eligible Employee who has been granted an
Award.
          (p) “Period of Restriction” means the period during which Shares or
Share Units may not be transferred and are subject to a substantial risk of
forfeiture.
          (q) “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.
          (r) “Plan” means this Johnson Controls, Inc. Restricted Stock Plan, as
from time to time amended and in effect.
          (s) “Restricted Shares” means Shares that are subject to a Period of
Restriction.
          (t) “Restricted Share Units” means Share Units that are subject to a
Period of Restriction.
          (u) “Retirement” means a voluntary termination of employment from the
Company and its subsidiaries (for other than Cause) on or after age 55 and
completion of at least ten years of vesting service, or age 65 and completion of
at least five years of vesting service (such vesting service to be determined
within the meaning of the Johnson Controls Pension Plan or such other plan or
methodology specified by the Committee).
          (v) “Rule 16b-3” means Rule 16b-3 under the Exchange Act.

 



--------------------------------------------------------------------------------



 



          (w) “Share” means the common stock of the Company, or such other
securities specified in Section 4.3.
          (x) “Share Unit” means a measure of compensation having a value equal
to the Fair Market Value of a single Share.
          (y) “Total and Permanent Disability” means the Participant’s inability
to perform the material duties of his occupation as a result of a
medically-determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a period of
at least 12 months, as determined by the Committee. The Participant will be
required to submit such medical evidence or to undergo a medical examination by
a doctor selected by the Committee as the Committee determines is necessary in
order to make a determination hereunder.
          Section 2.2 Construction. Wherever any words are used in the
masculine, they shall be construed as though they were used in the feminine in
all cases where they would so apply; and wherever any words are use in the
singular or the plural, they shall be construed as though they were used in the
plural or the singular, as the case may be, in all cases where they would so
apply. Titles of articles and sections are for general information only, and the
Plan is not to be construed by reference to such items.
          Section 2.3 Severability. In the event any provision of the Plan is
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the said illegal or invalid provision had not been included.
ARTICLE 3.
ADMINISTRATION
          Section 3.1 The Committee. The Plan shall be administered by the
Committee. If at any time the Committee shall not be in existence, the Plan
shall be administered by the Board and each reference to the Committee herein
shall be deemed to include the Board.
          Section 3.2 Authority of the Committee. In addition to the authority
specifically granted to the Committee in the Plan, and subject to the provisions
of the Plan, the Committee shall have full power and discretionary authority to:
(a) select Participants, grant Awards, and determine the terms and conditions of
each such Award, including but not limited to the Period of Restriction and the
number of Shares to which the Award will relate; (b) administer the Plan,
including but not limited to the power and authority to construe and interpret
the Plan and any award agreement; (c) correct errors, supply omissions or
reconcile inconsistencies in the terms of the Plan and any award agreement;
(d) establish, amend or waive rules and regulations, and appoint such agents, as
it deems appropriate for the Plan’s administration; and (e) make any other
determinations, including factual determinations, and take any other action as
it determines is necessary or desirable for the Plan’s administration.
          Notwithstanding the foregoing, the Committee shall have no authority
to act to adversely affect the rights or benefits granted under any outstanding
Award without the consent of the person holding such Award (other than as
specifically provided herein).
          Section 3.3 Decision Binding. The Committee’s determination and
decisions made pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons
who have an interest in the Plan or an Award, and such determinations and
decisions shall not be reviewable.
          Section 3.4 Procedures of the Committee. The Committee’s
determinations must be made by not less than a majority of its members present
at the meeting (in person or otherwise) at which a quorum is present, or by
written majority consent, which sets forth the action, is signed by each member
of the Committee and filed with the minutes for proceedings of the Committee. A
majority of the entire Committee shall constitute a quorum for the transaction
of business. Service on the Committee shall constitute service as a director of
the Company so that the

 



--------------------------------------------------------------------------------



 




Committee members shall be entitled to indemnification, limitation of liability
and reimbursement of expenses with respect to their Committee services to the
same extent that they are entitled under the Company’s By-laws and Wisconsin law
for their services as directors of the Company.
          Section 3.5 Award Agreements. The Committee shall evidence the grant
of each Award by an award agreement which shall be signed by an authorized
officer of the Company and by the Participant, and shall contain such terms and
conditions as may be approved by the Committee, subject to the terms of the
Plan. Terms and conditions of such Awards need not be the same in all cases.
ARTICLE 4.
SHARES SUBJECT TO THE PLAN
          Section 4.1 Number of Shares. Subject to adjustment as provided in
Section 4.3, the aggregate number of Shares that may be issued under the Plan or
to which an Award may relate shall not exceed 250,000 Shares. Shares delivered
under the Plan shall consist solely of treasury Shares.
          Section 4.2 Lapsed Awards. If any Award is forfeited or terminated for
any reason, the Restricted Shares or Restricted Share Units subject to such
Award that are forfeited shall be available for the grant of a new Award under
the Plan.
          Section 4.3 Adjustments in Authorized Shares. In the event of any
merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split-up, share combination, or other change in the
corporate structure of the Company affecting the Shares, the Committee shall
adjust: (a) the number and class of Shares which may be delivered under the
Plan; and (b) the number and class of Shares or Share Units subject to
outstanding Awards, as it determines to be appropriate and equitable to prevent
dilution or enlargement of the rights intended to be granted hereunder and under
any Award; provided that the number of Shares subject to any Award shall always
be a whole number.
ARTICLE 5.
PARTICIPATION
          Subject to the provisions of the Plan, the Committee shall have the
authority to select the Employees to receive an Award. No Employee shall have
any right to be granted an Award even if previously granted an Award.
ARTICLE 6.
TERMS AND CONDITIONS OF AWARDS
          Section 6.1 Grant of Award. Subject to the terms and provisions of the
Plan, the Committee shall have the authority to determine the number of Shares
or Share Units to which an Award shall relate, the term of the Restriction
Period and conditions for lapse thereof, and any other terms and conditions of
an Award. Notwithstanding the foregoing, and subject to such rules as are
established by the Committee, a Participant who has been selected to receive an
Award from the Committee may elect, prior to or within thirty (30) days after
the grant date, to receive the Award either in the form of Restricted Shares or
Restricted Share Units; provided that if the Participant fails to make a valid
election, the Award shall be made in the form of Restricted Shares.
          Section 6.2 Terms and Conditions of Restricted Share Awards.
          (a) Period of Restriction. Restricted Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, and
shall be subject to a substantial risk of forfeiture, until the termination of
the applicable Period of Restriction as set forth in the Participant’s award
agreement or provided herein. During the Period of Restriction, the Company
shall have the right to hold the Restricted Shares in escrow.

 



--------------------------------------------------------------------------------



 



          (b) Certificate Legend. Each certificate representing Restricted
Shares shall bear the following legend:

    “The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Johnson Controls, Inc.
Restricted Stock Plan, in the rules and administrative procedures adopted
pursuant to such Plan, and in a Restricted Stock Agreement dated ___. A copy of
the Plan, such rules and procedures, and such Restricted Stock Agreement may be
obtained from the Secretary of Johnson Controls, Inc.”

          (c) Removal of Restrictions. Except as otherwise provided in this
Article, Restricted Shares shall become vested in, and freely transferable by,
the Participant after the last day of the Period of Restriction. Once the Shares
are released from the restrictions, the Participant shall be entitled to have
the legend required by subsection (b) removed from his stock certificate.
          (d) Voting Rights. Unless determined otherwise by the Committee,
during the Period of Restriction, Participants holding Restricted Shares may
exercise full voting rights with respect to those Shares.
          (e) Dividends and Other Distributions. Any dividends or other
distributions paid or delivered with respect to Restricted Shares will be
subject to the same terms and conditions (including risk of forfeiture) as the
Restricted Shares to which they relate and payment or delivery thereof will be
deferred accordingly. Unless otherwise determined by the Committee, all
dividends or other distributions paid or delivered with respect to Restricted
Shares shall be allocated to a Share Unit account or other investment account
under the Deferred Compensation Plan.
          Section 6.3 Terms and Conditions of Restricted Share Units.
          (a) Establishment of Account. Upon the grant of Restricted Share Units
to a Participant, the Company shall establish a bookkeeping account under the
Deferred Compensation Plan to which shall be credited the number of Share Units
granted.
          (b) Alienation of Account. A Participant (or beneficiary) shall not
have any right to assign, hypothecate, pledge, encumber or otherwise alienate
his Share Unit account.
          (c) Dividends and Other Distributions. Each Participant with a Share
Unit account shall be entitled to receive a credit to such account for any
dividends or other distributions delivered on Shares, whether in the form of
cash or in property, in accordance with the terms of the Deferred Compensation
Plan; provided that such credit shall be subject to the same terms and
conditions (including risk of forfeiture) as the Restricted Share Units to which
they relate.
          (d) Payment of Account. The value of the Participant’s Share Unit
account as to which the Restriction Period has lapsed shall be paid to the
Participant (or his beneficiary) in accordance with the terms of the Deferred
Compensation Plan.
          Section 6.4 Termination of Employment. Upon a Participant’s
termination of employment from the Company and its subsidiaries, the following
rules shall apply:
          (a) Retirement. If the Participant terminates employment due to
Retirement on or after the last day of the calendar year following the calendar
year in which the Award of Restricted Shares or Restricted Share Units is made,
any remaining Period of Restriction shall continue as if the Participant
continued in active employment; provided, however, that for awards granted on
January 3, 2006, if the Participant terminates employment due to retirement on
or after December 31, 2006, any remaining Period of Restriction shall continue
as

 



--------------------------------------------------------------------------------



 




of the Participant continued in active employment. Notwithstanding the
foregoing, if the Participant engages in Inimical Conduct after his Retirement,
any Restricted Shares and/or Restricted Share Units still subject to a Period of
Restriction shall automatically be forfeited as of the date of the Committee’s
determination.
          (b) Death or Disability. If the Participant’s employment terminates
because of death or Total and Permanent Disability at a time when the
Participant could not have been terminated for Cause, or if the Participant dies
after Retirement while holding an Award that is subject to a Period of
Restriction, any remaining Period of Restriction shall automatically lapse as of
the date of such termination of employment or death, as applicable.
          (c) Termination for Other Reasons. If the Participant’s employment
terminates for any reason not described above, then any Restricted Shares and/or
Restricted Share Units still subject to a Period of Restriction as of the date
of such termination shall automatically be forfeited and returned to the
Company; provided, however, that in the event of an involuntary termination of
the employment of an Employee by the Company or a subsidiary for other than
Cause, the Committee may waive the automatic forfeiture of any or all such
Shares or Share Units and may add such new restrictions to such Restricted
Shares or Restricted Share Units as it deems appropriate.
          (d) Suspension. The Committee may suspend payment or delivery of
Shares (without liability for interest thereon) pending its determination of
whether the Participant was or should have been terminated for Cause or whether
the Participant has engaged in Inimical Conduct.
          Section 6.5 Other Restrictions. The Committee may impose such other
restrictions on any Awards granted pursuant to the Plan (including after the
Period of Restriction lapses) as it may deem advisable including, without
limitation, restrictions under applicable Federal or state securities laws, and
the Committee may legend certificates to give appropriate notice of such
restrictions.
ARTICLE 7.
RIGHTS OF ELIGIBLE INDIVIDUALS
          Section 7.1 Employment. Nothing in the Plan shall interfere with or
limit in any way the right of the Company or subsidiary to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company or subsidiary.
          Section 7.2 No Implied Rights; Rights on Termination of Service.
Neither the establishment of the Plan nor any amendment thereof shall be
construed as giving any Participant or any other person any legal or equitable
right unless such right shall be specifically provided for in the Plan or
conferred by specific action of the Committee in accordance with the terms and
provisions of the Plan.
          Section 7.3 No Funding. Neither the Participant nor any other person
shall acquire, by reason of the Plan or any Award, any right in or title to any
assets, funds or property of the Company and its subsidiaries whatsoever
including, without limiting the generality of the foregoing, any specific funds,
assets, or other property which the Company or its subsidiaries may, in their
sole discretion, set aside in anticipation of a liability hereunder. Any
benefits which become payable hereunder shall be paid from the general assets of
the Company and its subsidiaries, as applicable. The Participant shall have only
a contractual right to the amounts, if any, payable hereunder unsecured by any
asset of the Company or its subsidiaries. Nothing contained in the Plan
constitutes a guarantee by the Company or its subsidiaries that the assets of
the Company or its subsidiaries shall be sufficient to pay any benefit to any
person.
          Section 7.4 Other Restrictions. As a condition to the issuance of any
Shares, the Committee may require the Participant to enter into a restrictive
stock transfer or other shareholder’s agreement with the Company.

 



--------------------------------------------------------------------------------



 



ARTICLE 8.
CHANGE OF CONTROL
          If a Change of Control occurs, any Period of Restriction of any
outstanding Award shall lapse upon the date of the Change of Control.
ARTICLE 9.
AMENDMENT, MODIFICATION, AND TERMINATION
          Section 9.1 Amendment, Modification, and Termination of the Plan. At
any time and from time to time, the Board may terminate, amend, or modify the
Plan. However, the approval of any such amendment by the shareholders of the
Company shall be obtained if required by the Code, by the insider trading rules
of Section 16 of the Exchange Act, by any national securities exchange or system
on which the Shares are then listed or reported, or by any regulatory body
having jurisdiction with respect hereto. Further, no termination, amendment or
modification of the Plan shall in any manner adversely affect any Award
theretofore granted under the Plan, without the written consent of the
Participant, except as specifically provided herein.
          Section 9.2 Amendment of Award Agreements. The Committee may at any
time amend any outstanding award agreement; provided, however, that any
amendment that decreases or impairs the rights of a Participant under such
agreement shall not be effective unless consented to by the Participant in
writing, except that Participant consent shall not be required in the event an
Award is amended, adjusted or cancelled under Section 4.3 or paid as provided in
Article 8, and Participant consent shall not be required with respect to any
amendment of the Deferred Compensation Plan that affects a Participant’s Share
Unit account to the extent such plan does not require Participant consent.
          Section 9.3 Survival Following Termination. Notwithstanding the
foregoing, to the extent provided in the Plan, the authority of (a) the
Committee to amend, alter, adjust, suspend, discontinue or terminate any Award,
waive any conditions or restrictions with respect to any Award, and otherwise
administer the Plan and any Award and (b) the Board to amend the Plan, shall
extend beyond the date of the Plan’s termination. Termination of the Plan shall
not affect the rights of Participants with respect to Awards previously granted
to them, and all unexpired Awards shall continue in force and effect after
termination of the Plan except as they may lapse or be terminated by their own
terms and conditions, subject to the terms of the Deferred Compensation Plan.
ARTICLE 10.
WITHHOLDING
          Section 10.1 Tax Withholding. The Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company,
an applicable amount sufficient to satisfy foreign, Federal, state and local
taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to the issuance of Shares, the lapse of the Period of
Restriction, or the distribution of the Participant’s Share Unit account. The
Company shall also have the right to withhold Shares as to which the Period of
Restriction has lapsed and which have a Fair Market Value equal to the
Participants’ minimum tax withholding liability, to satisfy any withholding
obligations.
          Section 10.2 Stock Delivery or Withholding. Participants may elect,
subject to the approval of the Committee and such rules as it shall prescribe,
to satisfy the withholding requirement, in whole or in part, by tendering to the
Company previously acquired Shares in an amount having a Fair Market Value equal
to the amount required to be withheld to satisfy the minimum tax withholding
obligations described in Section 10.1. The value of the Shares to be tendered is
to be based on the Fair Market Value of the Shares on the date that the amount
of tax to be withheld is determined.
ARTICLE 11.
LEGENDS; PAYMENT OF EXPENSES
          Section 11.1 Legends. The Company may endorse such legend or legends
upon the certificates for Shares issued under the Plan and may issue such “stop
transfer” instructions to its transfer agent in respect of such Shares as it
determines to be necessary or appropriate to (a) prevent a violation of, or to
perfect an exemption from, the registration requirements of the Securities Act,
applicable state securities laws or other legal requirements,

 



--------------------------------------------------------------------------------



 



or (b) implement the provisions of the Plan or any agreement between the Company
and the Participant with respect to such Shares.
          Section 11.2 Payment of Expenses. The Company shall pay for all
issuance taxes with respect to the issuance of Shares under the Plan, as well as
all fees and expenses incurred by the Company in connection with such issuance.
ARTICLE 12.
SUCCESSORS
          All obligations of the Company under the Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company. The Plan shall be binding upon and inure to the
benefit of the Participants and their heirs, executors, administrators or legal
representatives.
ARTICLE 13.
REQUIREMENTS OF LAW
          Section 13.1 Requirements of Law. The granting of Awards and the
issuance of Shares under this Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.
          Section 13.2 Governing Law. This Plan and the rights and obligations
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Wisconsin (excluding any choice of law rules that may
direct the application of the laws of another jurisdiction), except as provided
in Section 13.3 hereof.
          Section 13.3 Arbitration.
          (a) Application. Notwithstanding any employee agreement in effect
between a Participant and the Company or any subsidiary employer, if a
Participant brings a claim that relates to benefits under this Plan, regardless
of the basis of the claim (including but not limited to, actions under Title
VII, wrongful discharge, breach of employment agreement, etc.), such claim shall
be settled by final binding arbitration in accordance with the rules of the
American Arbitration Association (“AAA”) and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.
          (b) Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should be provided the other party within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint. However, this time frame may be extended if
the applicable statute of limitation provides for a longer period of time. If
the complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:
Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591
          The notice must identify and describe the nature of all complaints
asserted and the facts upon which such complaints are based. Notice will be
deemed given according to the date of any postmark or the date of time of any
personal delivery.

 



--------------------------------------------------------------------------------



 



          (c) Compliance with Personnel Policies. Before proceeding to
arbitration on a complaint, the Participant or Beneficiary must initiate and
participate in any complaint resolution procedure identified in the Company’s or
subsidiary’s personnel policies. If the claimant has not initiated the complaint
resolution procedure before initiating arbitration on a complaint, the
initiation of the arbitration shall be deemed to begin the complaint resolution
procedure. No arbitration hearing shall be held on a complaint until any
applicable Company or subsidiary complaint resolution procedure has been
completed.
          (d) Rules of Arbitration. All arbitration will be conducted by a
single arbitrator according to the Employment Dispute Arbitration Rules of the
AAA. The arbitrator will have authority to award any remedy or relief that a
court of competent jurisdiction could order or grant including, without
limitation, specific performance of any obligation created under policy, the
awarding of punitive damages, the issuance of any injunction, costs and
attorney’s fees to the extent permitted by law, or the imposition of sanctions
for abuse of the arbitration process. The arbitrator’s award must be rendered in
a writing that sets forth the essential findings and conclusions on which the
arbitrator’s award is based.
          (e) Representation and Costs. Each party may be represented in the
arbitration by an attorney or other representative selected by the party. The
Company or subsidiary shall be responsible for its own costs, the AAA filing fee
and all other fees, costs and expenses of the arbitrator and AAA for
administering the arbitration. The claimant shall be responsible for his
attorney’s or representative’s fees, if any. However, if any party prevails on a
statutory claim which allows the prevailing party costs and/or attorneys’ fees,
the arbitrator may award costs and reasonable attorneys’ fees as provided by
such statute.
          (f) Discovery; Location; Rules of Evidence. Discovery will be allowed
to the same extent afforded under the Federal Rules of Civil Procedure.
Arbitration will be held at a location selected by the Company. AAA rules
notwithstanding, the admissibility of evidence offered at the arbitration shall
be determined by the arbitrator who shall be the judge of its materiality and
relevance. Legal rules of evidence will not be controlling, and the standard for
admissibility of evidence will generally be whether it is the type of
information that responsible people rely upon in making important decisions.
          (g) Confidentiality. The existence, content or results of any
arbitration may not be disclosed by a party or arbitrator without the prior
written consent of both parties. Witnesses who are not a party to the
arbitration shall be excluded from the hearing except to testify.

 